Title: General Orders (morning orders), 11 June 1780
From: Washington, George
To: 



Morning Orders [Short Hills, N.J.,] June 11th 1780

The State or SubClothiers to apply without delay to the Deputy Clothier General at Colonel Potters on the Baskenridge road for their proportion of shoes; if the SubClothiers are not present officers are to be appointed for the purpose of receiving the shoes and delivering them to the regimental Clothiers.
A trusty Corporal to be sent from each division immediately to Colonel Potters to assist the Deputy Clothier General.
 